DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                CROSS-REFERENCE TO RELATED APPLICATION
2.  	This application claims the benefit of U.S. Provisional Application No. 63/044,608, filed on June 26, 2020, which application is hereby incorporated herein by reference. 
                                                                  
                                                                         Allowable Subject Matter	
3.  	Claims 1-20 allowed.
                                                                           Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding claims 1-6, the prior art failed to disclose or reasonably suggest a power distribution network (PDN) structure on the fourth interconnect structure such that the fourth interconnect structure is interposed between the PDN structure and the second substrate; a second plurality of bonding pads on the PDN structure, the second plurality of bonding pads bonded to the first plurality of bonding pads; and a third plurality of bonding pads on the third interconnect structure, the third plurality of bonding pads having a second pitch, the second pitch being less than the first pitch; and a third die on the second die, wherein the second die is interposed between the first die and the third die, the third die comprising: a third substrate; and a fourth plurality of bonding pads on an active side of the third substrate, the fourth plurality of bonding pads bonded to the third plurality of bonding pads. 

6. 	Regarding claims 7-15, the prior art failed to disclose or reasonably suggest a power distribution network (PDN) layer on the third interconnect structure, a conductive line of the PDN layer having a second thickness, the second thickness being greater than the first thickness; a power component layer on the PDN layer; a second plurality of through substrate vias (TSVs), each TSV of the second plurality of TSVs extending through the second substrate; and a fourth interconnect structure on a second side of the second substrate, the fourth interconnect structure comprising a second dielectric layer and a second interconnect extending through the second dielectric layer, the second interconnect comprising a second via and a second line, a first surface of the second dielectric layer being level with a first surface of the second via, a second surface of the second dielectric layer being level with a second surface of the second line, the first surface of the second dielectric layer being closer to the second substrate than the second surface of the second dielectric layer; and a third die directly bonded to the second die by second bonds, the second bonds having a second pitch smaller than the first pitch, the third die comprising: a third substrate; a second device layer on a first side of the third substrate; and a fifth interconnect structure on the second device layer, wherein the second device layer is interposed between the third substrate and the fifth interconnect structure. 

7. 	Regarding claims 16-20, the prior art failed to disclose or reasonably suggest forming a power distribution network (PDN) layer over the second semi-global interconnect, a third via of the PDN layer having a third width, the third width being greater than the first width; forming a third bonding layer and a third plurality of bonding pads over the second semi-global interconnect on a second surface of the second wafer, the second surface of the second wafer being opposite the first surface of the second wafer; forming a fourth bonding layer and a fourth plurality of bonding pads on a first surface of a third wafer; and bonding the second wafer to the third wafer, the bonding comprising bonding the third bonding layer to the fourth bonding layer and bonding each bonding pad of the third plurality of bonding pads with a respective bonding pad of the fourth plurality of bonding pads.

Remarks:
8.    The closest prior arts are Said et aI., 11,393,780 B2 and Zhou et al., US 10,665,581 B1. However, none of the reference does not teach or suggest the claimed invention, for instance forming a power distribution network (PDN) layer over the second semi-global interconnect, a third via of the PDN layer having a third width, the third width being greater than the first width; forming a third bonding layer and a third plurality of bonding pads over the second semi-global interconnect on a second surface of the second wafer, the second surface of the second wafer being opposite the first surface of the second wafer; forming a fourth bonding layer and a fourth plurality of bonding pads on a first surface of a third wafer; and bonding the second wafer to the third wafer, the bonding comprising bonding the third bonding layer to the fourth bonding layer and bonding each bonding pad of the third plurality of bonding pads with a respective bonding pad of the fourth plurality of bonding pads. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899